Benham, Justice.
This appeal is from the grant of a writ of mandamus to Sherri M. Thomas requiring the Oconee County Board of Tax Assessors (hereinafter, BOA) to submit to the Oconee County Board of Equalization (hereinafter, BOE) Thomas’s appeal from an assessment imposed for an alleged breach of a conservation use covenant. Thomas and her then-husband obtained the conservation use covenant for land they jointly owned. When they divorced, Thomas was awarded ownership of the property and her then-husband quit-claimed his interest to her. The BOA sent Thomas two notices of its intent to assess a penalty for a breach of the conservation use covenant if she did not apply for continuation of the current use assessment. When she did not apply for continuation, the BOA assessed a penalty. Thomas sought to appeal that assessment to the BOE, and when her efforts to appeal were denied by the BOA, sought mandamus. The trial court ruled that Thomas was entitled to appeal the penalty assessment to the BOE.
1. At the heart of the BOA’s opposition to Thomas’s effort to appeal the assessment is the meaning of the word, “assessment.” OCGA § 48-5-311 (e) (1) (A) permits taxpayers to “appeal from an assessment by the county board of tax assessors to the county board of equalization ... as to matters of taxability, uniformity of assessment, and value, and, for residents, as to denials of homestead exemptions.” The BOA contends the statute does not apply because the assessment it made was not an “assessment” within the meaning of the statute. That argument has two fatal flaws: a misidentification of what Thomas sought to appeal and a misunderstanding of the word “assessment.” The event triggering Thomas’s effort to begin an appellate process was not the BOA’s determination of a breach of the conservation use covenant, but its assessment against her of a penalty for the alleged breach. Thus, on its face, OCGA § 48-5-311 (e) (1) (A) would appear to authorize the appeal Thomas has been seeking.
*423The BOA, however, argues its assessment of a penalty for an alleged breach of the conservation use covenant was not an assessment within the meaning of OCGA § 48-5-311 (e) (1) (A) because the meaning of the word “assessment,” as used in the Code, is limited to a determination of value. While determination of value is an element of assessment, it is not the whole meaning. The BOA cites to Black’s Law Dictionary, contending it defines “assessment” as “a valuation or determination as to value of property.” Valuation is one of the meanings given to the word “assessment” in Black’s, but a tertiary choice. The dictionary first defines the word as the “[imposition of something, such as a tax or fine, according to an established rate; the tax or fine so imposed” and then lists as the second usage, “[determination of the rate or amount of something, such as a tax or damages____” Black’s Law Dictionary (8th ed. 2004). As a definitional matter, therefore, assessment is much more than valuation. Its primary sense, imposition of a tax or fine, accurately describes the action of the BOA which Thomas seeks to appeal and which OCGA § 48-5-311 permits to be appealed to the BOE.
The BOA cites to OCGA §§ 48-5-7, 48-5-306, and 48-5-341 as support for its effort to limit the meaning of “assessment” to “valuation,” but those Code sections are not effective support in that none of them define the word, and not all of them use it in the exclusive manner BOA urges. In fact, OCGA § 48-5-306 (a) refers to the BOA’s duty, in the event it deems it necessary to change a taxpayer’s return, to “make a note of such assessment and valuation,” which suggests the two are not synonymous as the BOA contends.
Moving beyond definitions, the BOA also contends its assessment of a penalty is not appealable to the BOE because the BOE is given jurisdiction to appeal only one aspect of conservation use covenants, the denial of an application for such use. See OCGA § 48-5-7.4 (j) (1). However, the cited subsection does not purport to cover the entire subject of appeals in conservation use matters since the subsection is concerned only with application. Appeals in matters other than applications for conservation use covenants are covered elsewhere, including the provision in OCGA § 48-5-311 for appeal from assessments. The BOA’s reliance on Department of Revenue Regulation 560-11-6-.04 is likewise unavailing since that regulation speaks in subsections (7) and (8) of the assessment of a penalty for breaching a conservation use covenant.
We conclude from our review of the cited authorities, statutes, and regulation that the assessment of a penalty for a breach of a conservation use covenant is an “assessment” within the meaning of that word in the grant of a right to appeal in OCGA § 48-5-311. The trial court was, therefore, correct in holding that the assessment issued by the BOA was appealable to the BOE.
*424The special concurrence filed in this case contains an alternate rationale, one not directly addressed by the parties in the trial court or on appeal, for concluding Thomas is entitled to an appeal, focusing on the underlying determination of breach rather than on the assessment of a penalty. However, that focus, and the statement in the concurrence that a distinction between the assessment and the determination of breach is not “warranted or necessary,” reflects the same confusion apparent in the trial record between the ruling from which the appeal was taken and the ground for the appeal. As noted at the beginning of this opinion, the procedural course of this matter was that the BOA determined that a breach of the covenant had occurred, then sent Thomas two notices of its intent to assess a penalty, then assessed a penalty. Thus, there was no formal declaration of breach from which an appeal could be taken. The petition Thomas filed correctly identified the assessment as the trigger for her appeal, but referred to a request to appeal the “alleged breach of the Covenant and resulting penalty,” and later in the petition referred to “resolution of the alleged breach of the Conservation Use Covenant and the resulting penalty assessment,” and in the prayer for relief, asked for “an appeal ... on the issues of an alleged breach of the Conservation Use Covenant resulting in the assessment of a penalty. . . .” The trial court similarly referred to Thomas’s effort to “appeal the ... declaration of breach....” Yet, in its analysis, the trial court dealt with the right to appeal assessments and concluded that because the case involved “issues of taxability and uniformity of assessments,” Thomas was entitled to an appeal to the Board of Equalization. It is thus apparent that Thomas wishes to appeal from an assessment and the ground for that appeal is that the determination of breach which underlies the assessment was wrong. To analogize to criminal law, one does not appeal from an indictment, but from a judgment of conviction. Thus, contrary to the statement in the special concurrence, the distinction between appealing the assessment and appealing the determination of breach was warranted and necessary.
2. The BOA asserts three other reasons the trial court should not have granted Thomas the relief she sought. First, it contends that if there is a right to appeal under OCGA § 48-5-311, Thomas’s appeal will not lie because it was not filed within the 45-day period provided in OCGA § 48-5-311 (e) (2) (A). However, as the trial court noted, the assessment sent to Thomas did not contain any information about appeal rights as is required by OCGA § 48-5-306 (b) (2) in notices concerning changes in assessment. The BOA’s counter-argument, that no such information is required in a notice of its declaration of a breach of a conservation use covenant (see Department of Revenue Reg. 560-11-6-.04 (7)), fails for the same reason its efforts to limit the *425right of appeal fails: this is not an appeal from a declaration of breach, but from an assessment imposing an additional tax in the form of a penalty. We agree with the trial court that the BOA cannot ignore the requirements for giving information on the appeal process of its assessment and then seek to bar an appeal for not complying with the procedures.
Second, the BOA’s argument that Thomas is not entitled to relief without having exhausted her statutory administrative remedies is unavailing in light of the fact she filed a petition for a writ of mandamus to force the BOA to permit her to follow the statutory administrative appeal process.
Finally, the BOA contends the trial court erred in granting a writ of mandamus because Thomas has not shown a clear legal right to the relief sought. In the initial division of this opinion, we established that Thomas had a clear legal right to an appeal to the BOE, which was the relief sought and granted.

Judgment affirmed.


All the Justices concur, except Corley, Hines and Melton, JJ., who concur specially.